DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 08/23/2021.
Allowable Subject Matter
3. 	Claims 1-6, 8-17 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Abesingha (US Pub 2016/0277012) teaches (Fig. 3A-17B) a high-voltage driving circuit, comprising: a short-circuit protection circuit (Fig. 10, common input logic 315:1025) configured to compare a low voltage input signal (IN via input buffer) received by the high-voltage driving circuit (1010) to a high voltage output signal (generated by the high-voltage driving circuit, the short-circuit protection circuit (Fig. 14-17b shows detail structure of 1025) including: a threshold comparator (Fig. 14, comparators U0-U3) including an input (DT_IN is passed into U0-U3, as an input using current source (I0-I3) and switching operation (M01-M03)) and an output (DT_HX, DT_LX), the input being (DT_IN) coupled to a control node (node that produces HS_A, LS_A, HS_C and LS_C, as an input into the corresponding U0-U3, after input DT_IN is controlled using combined operation of respective current source (I0-I3) and switching operation (M01-M03)) ; a capacitive element (capacitors C0-C3 connected to respective comparators U0-U3) coupled to the input (node that produces HS_A, LS_A, HS_C and LS_C, as an input into the corresponding U0-U3) of the threshold comparator; a first electronic switch (any one of four switches M00-M02, which are coupled to respective comparators U0-U3) controlled by the low voltage input signal (low voltage input signal IN is received via input buffer and low voltage output signal is received as DT_IN from logic) and configured to cause a first pull-up current (current source I0-I3 are being pulled-up/down using respective M00-M03, to charge/discharge respective capacitors C0-C3) to be provided to charge the capacitive element; a second electronic switch (any one of four switches M00-M02, which are coupled to respective comparators U0-U3) controlled by a low voltage output signal (DT_IN from logic) obtained by a voltage division (RDHL, RDLH) of the high voltage output signal and , the second electronic switch being configured to cause a second pull-down current (current source I0-I3 are being pulled-up/down using respective M00-M03, to 
However, Rossi (US Pat 9323270) teaches (Fig. 6-9, col. 8 L30-col. 10 L25) the use of a single capacitive element (C1) to be charged and discharged by respective switches (S1-S2) of pull-up and pull-down currents.
However, Oki (US Pub 2008/0024099) teaches (Fig. 1-2, para 84-99) the use of coupling of the first current mirror branch (Fig. 2, 20a) and second current mirror branch (Fig. 20b) with switch (Fig. 2, SW20) to cause pull-up and/or pull down current for charging and/or discharging capacitive element (Fig. 2, C20). 
However, Abesingha, Rossi and Oki fail to teach “a division circuit having an input coupled to receive the high voltage output signal generated by the high-voltage driving circuit and having an output coupled to the second electronic switch, the division circuit configured to generate a low voltage output signal corresponding to the high voltage output signal divided by a division factor, the low voltage output signal being applied to control the second electronic switch”.
Claims 2-6, 8 are depending from claim 1. 
Regarding claim 9, Hanazawa et al. (US Pat 7692456) teaches an ultrasonic apparatus, comprising: a high-voltage drive (20) circuit having a transducer terminal (20’s output terminal OUT) configured to be coupled to an ultrasonic transducer device (30) capable of converting an electric high voltage output signal (HV, -HV) on the transducer terminal (20’s output terminal OUT) into an ultrasonic transmission signal (received by 30),  the high voltage drive circuit (20) configured to generate the high voltage output signal (terminal OUT) based on a low voltage input signal (from 10) and the high voltage drive circuit (20) further coupling with an active short circuit presence signal (i.e. 204, 206).
However, Hanazawa fails to teach “a high voltage drive circuit to convert an ultrasonic reception signal into an electrical receiving signal on the transducer terminal the high voltage drive circuit further configured to turn off in response to an active short circuit presence signal; and a short-circuit protection circuit coupled to the high-voltage drive circuit and configured to generate the short circuit presence signal, the short-circuit protection 
Claims 10-16 are depending from claim 9. 
Regarding claim 17, Ross et al. (“Ross”, US Pat 2006/0071639) teaches (Fig. 2-6; Para 35-40) a method, comprising: sensing (153 is used to sense input signal for 104) a voltage on an input node configured to receive a low voltage input signal (i.e. Vin is received by 303 via 301 in 104); generating (104:319) a high voltage output signal (Vout, after 104 drives 107) on an output node based on the low voltage input signal (i.e. Vin); comparing (308 receives compared signal from 303 or 324 and outputs selected signal based on 350) the low voltage input signal (Vin) to the high voltage output signal (Vout); generating a short circuit presence signal (‘310, 313’, after receiving control signal of 308) based on the comparing the low voltage input signal (Vin) to the high voltage output signal (Vout); and disabling (i.e. 312 of 316) the generating the high voltage output signal based on the short circuit presence signal (i.e. 312) indicating a short circuit is present on the output node (Vout).
However, Ross fails to teach “comparing the low voltage signal to the high voltage output signal includes: generating a charging current to charge a control node based on the low voltage input signal; dividing the high voltage output signal to generate a low voltage output signal; generating a discharging current to discharge the control node based on the low voltage output signal; generating a control voltage on the control node based upon the charging and discharging currents; and detecting a short circuit is present on the output node based upon the control voltage reaching a threshold value”.
Claims 19-20 are depending from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Hokazono et al. (US Pub 2018/0198442) discloses a semiconductor device driving circuit comprising a threshold adjustment circuit for the detection circuit (abstract).
Moetezuma et al. (US Pub 2017/0012617) discloses power switch fault protection circuit.
Mourrier et al. (US Pub 2016/0087422) discloses a fault and short-circuit protected output driver. 
Inatomi et al. (US Pub 2010/0127678) discloses a DC-DC converter with overcurrent protection circuit. 
Ross et al. (US Pub 2006/0071639) discloses overcurrent protection circuit with charging/discharging method, using a capacitor. 
Liu e al. (US Pub 2005/0007711) discloses integrated circuit with protection timing circuit. 
Yang et al. (US Pat 10886856) discloses power converter with high and low voltage control for protection. 
Hanazawa et al. (US Pat 7692456) discloses power converter with high and low voltage control for protection. 
Ouyang et al. (US Pat 6347029) discloses over-current protection circuit for linear voltage regulators. 
Heinrich (US Pat 6265921) discloses a circuit configuration for shaping slew rate.
Mercier (US Pat 6051895) discloses an electronic switch relay for ultrasonic transducer. 
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        10/26/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839